USCA11 Case: 21-10750    Date Filed: 10/27/2021   Page: 1 of 6




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 21-10750
                 Non-Argument Calendar
                ____________________

UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,
versus
HASAN PEARSON,
a.k.a. Julio,
a.k.a. Hoov,


                                        Defendant-Appellant.
USCA11 Case: 21-10750           Date Filed: 10/27/2021       Page: 2 of 6




2                        Opinion of the Court                    21-10750

                       ____________________

            Appeal from the United States District Court
                  for the Middle District of Florida
             D.C. Docket No. 8:17-cr-00507-WFJ-AEP-1
                      ____________________

Before ROSENBAUM, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
        In 2018, Hasan Pearson pled guilty to conspiracy to distrib-
ute heroin, fentanyl, and fentanyl analogues, the use of which re-
sulted in the deaths of at least three individuals and the serious bod-
ily injury of another. For this conduct, the district court sentenced
him to serve 300 months in prison.
        In June 2020, approximately 19 months into his sentence,
Pearson requested early release under 18 U.S.C. § 3582(c)(1)(A), as
amended by § 603(b) of the First Step Act of 2018, Pub. L. No. 115-
391, 132 Stat. 5194, 5239 (2018), alleging that he was at increased
risk of becoming seriously ill from COVID-19 due to severe asthma
and chronic obstructive pulmonary disease (“COPD”).1 He also

1 Pearson also sought transfer to home confinement under § 602 of the First
Step Act and § 12003(b)(2) of the Coronavirus Aid, Relief, and Economic Se-
curity Act (“CARES Act”), Pub. L. No. 116-136, 134 Stat. 281 (2020). Section
602 of the First Step Act amended 18 U.S.C. § 3624 to direct the Bureau of
Prisons to place low-risk and low-need prisoners on “home confinement for
the maximum amount of time permitted” by the statute, while § 12003(b)(2)
of the CARES Act expanded the maximum amount of time permitted for
USCA11 Case: 21-10750             Date Filed: 10/27/2021         Page: 3 of 6




21-10750                   Opinion of the Court                                3

highlighted his efforts towards rehabilitation while in prison and
the commitment by a nonprofit organization to house and look af-
ter him should he be released from prison.
        The district court denied early release for several reasons:
(1) it concluded neither Pearson’s medical conditions nor his reha-
bilitation efforts were “extraordinary and compelling” reasons
within the meaning of § 3582(c)(1)(A) and U.S.S.G. § 1B1.13; (2) it
also determined the 18 U.S.C. § 3553(a) factors weighed heavily
against granting early release given “the appalling nature of the
deadly underlying criminal activity, and the need to protect the
public and show respect for the law”; and (3) it was “unable to con-
clude that Movant is not a danger to the community,” as required
by § 1B1.13.
       On appeal, Pearson argues that U.S.S.G. § 1B1.13 doesn’t ap-
ply and so the district court erred in denying his motion for failure
to meet its requirements. He also claims the court erred in finding
that his medical conditions were not grounds for early release,
given the COVID-19 pandemic, and abused its discretion by failing
to consider supervised release as an alternative.




home confinement during the COVID-19 national emergency. Pearson
doesn’t appear to raise this issue on appeal and has therefore abandoned it. In
any case, the district court lacked the authority to grant him relief under these
provisions because they place home-confinement decisions exclusively within
the discretion of the Attorney General and the Bureau of Prisons.
USCA11 Case: 21-10750         Date Filed: 10/27/2021      Page: 4 of 6




4                       Opinion of the Court                  21-10750

      We review a district court’s denial of a prisoner’s
§ 3582(c)(1)(A) motion for an abuse of discretion. United States v.
Harris, 989 F.3d 908, 911 (11th Cir. 2021). A district court retains a
“range of choice,” so long as it doesn’t apply an incorrect legal
standard, rely on clearly erroneous facts, or commit a clear error of
judgment. Id. at 911–12.
        Under § 3582(c)(1)(A), a district court may grant a defend-
ant’s motion for a sentence reduction, after considering the
§ 3553(a) factors, “if it finds that . . . extraordinary and compelling
reasons warrant such a reduction” and that a “reduction is con-
sistent with applicable policy statements” in the Sentencing Guide-
lines. 18 U.S.C. § 3582(c)(1)(A)(i). We have held that § 1B1.3 is
“applicable” to all motions under § 3582(c)(1)(A), and, accordingly,
“district courts may not reduce a sentence under Section
3582(c)(1)(A) unless a reduction would be consistent with
[§] 1B1.13.” United States v. Bryant, 996 F.3d 1243, 1262 (11th Cir.
2021). Section 1B1.13, in turn, requires the court to find that “the
defendant is not a danger to the safety of any other person or to the
community.” U.S.S.G. § 1B1.13(2). Bryant, which came down af-
ter Pearson filed his brief in this case, forecloses his contention that
§ 1B1.13 and its requirements are not binding.
       In this Circuit, therefore, a district court may not grant a sen-
tence reduction under § 3582(c)(1)(A) unless it makes three find-
ings: (1) an extraordinary and compelling reason exists; (2) the re-
duction is supported by the § 3553(a) factors; and (3) “doing so
wouldn’t endanger any person or the community within the
USCA11 Case: 21-10750         Date Filed: 10/27/2021     Page: 5 of 6




21-10750                Opinion of the Court                         5

meaning of § 1B1.13’s policy statement.” United States v. Tinker,
__ F.4th __, No. 20-14474, 2021 WL 4434621, at *2 (11th Cir. Sept.
28, 2021); see also United States v. Giron, __ F.4th __, No. 20-
14018, 2021 WL 4771621, at *2 (Oct. 13, 2021). “Because all three
conditions . . . are necessary, the absence of even one would fore-
close a sentence reduction.” Tinker, 2021 WL 4434621, at *2.
       In its January 28, 2021, order, the district court found against
Pearson on each condition. First, it concluded that his medical con-
ditions—asthma and COPD—were not extraordinary and compel-
ling because they had been “under control to date” and didn’t affect
his ability to provide self-care in prison. It further noted that Pear-
son had so far avoided COVID-19 infection and that a vaccine
would likely be available soon. Next, the court found that the
§ 3553(a) factors “weigh heavily against granting compassionate re-
lease, given the appalling nature of the deadly underlying criminal
activity, and the need to protect the public and show respect for
the law.” It noted that Pearson still had “approximately 17 years to
go” on his 300-month sentence, which was an upward variance im-
posed to account for the deaths of at least three individuals and the
serious bodily injury of another caused by his trafficking of heroin
and fentanyl. Finally, and for similar reasons, the court was “una-
ble to conclude that Movant is not a danger to the community.”
       Because each condition is necessary, we need not decide
whether Pearson presented extraordinary and compelling reasons
for release or whether he posed a danger to the community. See
Tinker, 2021 WL 4434621, at *2. Instead, we affirm the district
USCA11 Case: 21-10750        Date Filed: 10/27/2021     Page: 6 of 6




6                      Opinion of the Court                21-10750

court’s finding that a reduction in his term of imprisonment was
not supported by the § 3553(a) factors. See id.
        Here, the district court did not abuse its discretion in con-
cluding that a reduction was not supported by the § 3553(a) factors.
As the district court noted, when it denied the motion Pearson still
had “approximately 17 years to go” on a 300-month sentence,
which was imposed by the original sentencing court in part to ac-
count for the severe consequences of his drug-trafficking activity.
The district court reasonably concluded that granting early release
in these circumstances, notwithstanding Pearson’s steps toward re-
habilitation, would undermine “the need to protect the public and
show respect for the law.” See 18 U.S.C. § 3553(a)(2). On this rec-
ord, it was well within the court’s range of choice to deny Pearson’s
request for early release from prison. See Harris, 989 F.3d at 911–
12.
       In sum, we affirm the denial of Pearson’s request for early
release under 18 U.S.C. § 3582(c)(1)(A).
      AFFIRMED.